

104 S3813 IS: To amend the Omnibus Parks and Public Lands Management Act of 1996 to reauthorize the Ohio & Erie National Heritage Canalway, and for other purposes.
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3813IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Brown (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Omnibus Parks and Public Lands Management Act of 1996 to reauthorize the Ohio & Erie National Heritage Canalway, and for other purposes.1.Reauthorization of Ohio & Erie National Heritage CanalwayDivision II of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4274; 122 Stat. 824; 122 Stat. 826; 127 Stat. 3801; 127 Stat. 420; 128 Stat. 314; 133 Stat. 778) is amended— (1)in section 809, by striking 2021 and inserting 2036; and(2)in section 810(a), by striking $20,000,000 and inserting $30,000,000. 